Citation Nr: 1333464	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease with crepitation, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee degenerative joint disease with crepitation, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right knee instability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to August 2001. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination was in October 2009.  Since then VA treatment records show that in May 2010 he requested new knee braces with metal stabilizers on the sides because of the knee pain and that in October 2012 he had complaints of bilateral knee pain and swelling.  VA treatment records reflect that a magnetic resonating imaging (MRI) scan of the left knee showed a medial meniscus tear and that the appellant underwent a left knee arthroscopy with debridement of medial lateral meniscus.  In light of the above, there is medical evidence that the bilateral knee disabilities have worsened since the October 2009 VA examination.  Therefore, another VA examination is necessary.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Moreover, these records were not considered by the RO.

The RO has obtained all records from the El Paso VA Health Care System thru August 2013.  The AMC should obtain all records from August 2013 to the present.

The Veteran has received some treatment at the William Beaumont Army Medical Center.  The appellant should be asked to identify all treatment for his bilateral knee disabilities, to include any treatment at the William Beaumont Army Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his bilateral knee disabilities, to include any treatment at the William Beaumont Army Medical Center.  Obtain any identified treatment records that have not already been associated with the Veteran's claims file.  Regardless of the claimant's response, obtain all available records from the El Paso VA Health Care System from August 2013 to the present.

2.  Thereafter, afford the Veteran a VA examination to determine the nature and extent of his bilateral degenerative joint disease of the knees and laxity of the right knee.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral degenerative joint disease of the knees and laxity of the right knee.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


